 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 9

10          SETONDJI VIRGILE NAHUM,                          CASE NO. C19-1114 MJP

11                                  Plaintiff,               ORDER APPOINTING COUNSEL

12                  v.

13          THE BOEING COMPANY,

14                                  Defendant.

15

16          The above-entitled Court, pursuant to Plaintiff’s request, rules as follows:

17          IT IS ORDERED that Plaintiff’s request for appointment of counsel is GRANTED.

18          IT IS FURTHER ORDERED that attorneys Lisa Elliott, Roberta Armstrong and Jada

19   Wood are appointed to represent Plaintiff, and shall file a notice of appearance forthwith.

20          IT IS FURTHER ORDERED that, following the appearance of Plaintiff’s counsel, the

21   Court will reissue its Initial Scheduling Order.

22

23

24


     ORDER APPOINTING COUNSEL - 1
 1         The clerk is ordered to provide copies of this order to Plaintiff and to all counsel.

 2         Dated: September 10, 2019.



                                                          A
 3

 4
                                                          Marsha J. Pechman
 5                                                        United States District Judge

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER APPOINTING COUNSEL - 2
